Title: To Thomas Jefferson from Ebenezer Hazard, 28 June 1802
From: Hazard, Ebenezer
To: Jefferson, Thomas


            Sir,Philadelphia June 28. 1802.
            Some Years ago Edmund Randolph Esqr. lent me some volumes of public Records, with which I understood your Excellency had some Connection. I afterwards returned them; & as I thought, the whole of them; but, upon removing my Books into another Apartment lately, I have been surprized by finding myself still in possession of a volume of Records of Escheats. Major Rodgers has been so obliging as to undertake the Charge of delivering it safely, and I am happy in so good an Opportunity of Conveyance;—by him I send it, with many Thanks, & Assurances of the Consideration with which I remain
            Your Excellency’s most obedient Servt.	
            Eben Hazard
           